Citation Nr: 0735698	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for severe arthritis of 
multiple joints.

5.  Entitlement to service connection for a head injury.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
status post gastric resection for peptic ulcer disease and 
anastomotic ulcer (claimed as bleeding ulcer).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied each of the 
benefits sought in this appeal.  

The veteran requested a Travel Board hearing.  The requested 
hearing was scheduled in January 2005.  On the day of the 
scheduled hearing, the veteran, in person, withdrew his 
request for a Travel Board hearing.  

The Board notes that, although there is no evidence of record 
that a medical diagnosis of arthritis of multiple joints has 
been assigned, the service medical records and post-service 
clinical records reflect complaints of right knee pain and 
treatment for right knee pain.  The veteran is hereby advised 
that a claim for service connection for arthritis of multiple 
joints is not equivalent to a claim for service connection 
for a right or left knee disorder, and he is advised that, if 
he wishes to seek service connection for arthritis of a 
specific joint, such as a right knee disorder or a left knee 
disorder, or a cervical spine disorder, he should submit such 
a claim for the specific joint affected by arthritis, with 
the agency of original jurisdiction.  

The claims for service connection for bilateral hearing loss 
disability, for tinnitus, and for arthritis of multiple 
joints, and the request to reopen a claim of entitlement to 
service connection for status post gastric resection for 
peptic ulcer disease and anastomotic ulcer (claimed as 
bleeding ulcer) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have an award which establishes that 
he was in combat, and has not identified any stressor, other 
than the general stress of being stationed in Vietnam.

2.  The preponderance of the evidence is against a finding 
that a confirmed medical diagnosis of PTSD has been assigned.

3.  There is no evidence that the veteran sustained a head 
injury in service, or that the veteran reported, complained 
of, or was treated for headaches or other residuals of a head 
injury chronically and continuously following service, and 
there is no clinical evidence establishing a medical 
diagnosis of a current disorder due to a head injury or 
indicating that a head injury or symptoms of a head injury 
might be linked to the veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for a head injury 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the disorders addressed in this decision.  



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2003 that addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

While this letter did not specifically advise the veteran to 
submit evidence and/or information "in his possession" to 
the AOJ, he was specifically advised to submit originals or 
certified copies of his DD214 and other papers, and told that 
originals would be returned to him.  The veteran was also 
advised that he could submit statements from individuals who 
knew him, and that he could submit such records as insurance 
examination reports and pharmacy records.  The letter 
specifically advised the veteran, "Send us any medical 
reports you have."  The letter advised the veteran in some 
detail about other types of evidence he could identify or 
submit.  A reasonable person would understand from this 
letter that they should submit any evidence that might be in 
their possession.  

Moreover, the veteran was specifically notified, by a letter 
issued in March 2005, that he should submit any evidence in 
his possession that might be relevant to the claims.  The 
claim was thereafter readjudicated in May 2005.  The veteran 
demonstrated that he understood that he could submit 
pertinent evidence in his possession, as he submitted a 
November 2003 private clinical record with his substantive 
appeal in January 2005.  If the September 2003 notice was not 
adequate to inform the veteran that he should submit evidence 
of any type in his possession that might be relevant to his 
claim, that defect was cured before final readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran to obtain 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained and reviewed the 
veteran's service medical records, his service personnel 
records, and recent VA clinical records.  Post-service 
clinical records proximate to the veteran's service are 
associated with the claims file.  Although the veteran did 
not identify any private clinical records, he submitted a 
private clinical evaluation dated in 2003.  After reviewing 
this evidence, the RO concluded that there was no further 
duty to assist the veteran, such as by conducting VA 
examination, and the Board agrees.  

The veteran has not identified any stressor in service other 
than the fact that he was stationed in Vietnam.  There is no 
evidence that the veteran served in combat against the enemy, 
and the veteran himself does not allege that he had combat 
duties.  Without allegations from the veteran as to a 
stressor, it would be fruitless to provide a VA examination 
to determine whether a medical diagnosis of PTSD may be 
linked to an in-service event.  See 38 C.F.R. § 3.304(f); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board recognizes that the threshold for determining that 
there is evidence which "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service is low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the service medical records include no evidence 
that the veteran incurred an injury to his head or that he 
complained of headaches in service.  Clinical records during 
the period from 1969 through 2002 are likewise devoid of 
evidence that the veteran reported a history of head injury 
in service or that a medical diagnosis of any symptom due to 
a head injury was assigned.  The clinical records from 1969 
through 2002 are devoid of evidence that the veteran 
complained of chronic headaches or was treated for a headache 
disorder.  Since the only evidence of continuity of headache 
symptomatology prior to 2002 is history provided by the 
veteran after submission of this claim, the determination as 
to whether service connection may be granted turns on the 
credibility of the veteran's statements, rather than on 
medical diagnosis of a current disorder.  McLendon, 20 Vet. 
App. at 83.  Where, as there, the veteran's statements as to 
continuity are the only available evidence, and there is no 
factual basis other than the veteran's statements to link 
headaches or other symptoms to the veteran's service, VA 
examination to determine whether the statements are credible 
is not required.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, that there is any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary notice and development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Claims for service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
While certain chronic diseases may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty, a fungus infection is 
not defined as a chronic disease, and no presumption of 
service connection is applicable.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.    

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

1.  Claim for service connection for PTSD

The veteran's military records disclosed that the veteran 
served in the Navy.  He received a Vietnam service metal and 
a Republic of Vietnam campaign medal.  These awards are 
consistent with service records which show that the veteran 
served in Vietnam, but these records do not establish that 
the veteran engaged in combat.  The veteran himself does not 
allege that he engaged in combat with the enemy.  Rather, he 
appears to contend that being stationed in Vietnam was 
stressful; he has not identified any specific event or events 
which he believes caused PTSD.

The veteran sought service connection for an acquired 
psychiatric disorder, claimed as a "nervous condition," in 
1985.  That claim was denied.  Post-service VA clinical 
records dated in February 2004 and March 2004 disclose that a 
diagnosis of depression was assigned, but these records do 
not establish that a diagnosis of PTSD was assigned.  VA 
clinical records dated in February 2004 reflect that the 
veteran complained of PTSD, and he was referred for 
evaluation to determine if a diagnosis of PTSD was 
appropriate.  In August 2004, during evaluation for diarrhea 
and weight loss, the veteran provided a history of PTSD.  
However, there is no evidence that the veteran completed VA 
evaluation for PTSD or that a confirmed diagnosis of PTSD has 
been assigned by any VA or private health care provider.  


Private clinical records dated from April 2004 through August 
2004 disclose no diagnosis of a psychiatric disorder.  The 
report of a November 2003 private evaluation, a psychological 
fitness for duty report, discloses that the veteran was under 
treatment for anxiety, and that the veteran reported a long 
history of alcohol abuse, but no diagnosis of PTSD was 
assigned.  The private examiner stated that there was no 
current evidence of a diagnosable psychiatric disorder which 
was likely to affect the veteran's occupational functioning.  
The private examiner noted that the veteran was being 
privately treated for depression.  The private examiner 
opined that the veteran had an impaired ability to manage 
anger and cope effectively with others because of his long 
history of alcohol abuse, even though the veteran was 
currently maintaining sobriety.  This evidence is unfavorable 
to the veteran, since no diagnosis of PTSD was assigned.  The 
veteran contends that difficulty dealing with other people 
and controlling anger are manifestations of PTSD, but the 
private examiner attributed these manifestations to lengthy 
alcohol abuse.  This opinion is unfavorable to the veteran's 
claim.

In May 2005, the veteran contended that he was entitled to 
service connection for PTSD because he had been treated many 
times for stress-related problems in the 36 years since his 
service discharge.  The veteran reported that he had 
difficulty coping with stress and was always ready to fight.  
The veteran did not allege, however, that any medical 
provider had assigned a confirmed diagnosis of PTSD, nor did 
he allege that any medical provider was treating him for 
PTSD.  

Service connection for PTSD requires a confirmed medical 
diagnosis of PTSD and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, as well as evidence establishing the stressor, if 
the stressor was not incurred during combat.  38 C.F.R. 
§ 3.394(f).  As the veteran in this case did not engage in 
combat with the enemy, he must describe the stressor 
incident(s) in service which he believes caused his PTSD.  In 
this case, the veteran has not described any in-service 
stressor.  Rather, he has alleged, for example, in a 
statement received in May 2005, that, "When I came back from 
Vietnam, I was a nervous wreck.  Why, I cannot answer."  In 
the absence of identification by the veteran of an in-service 
stressor, VA has no duty to further develop the claim for 
service connection for PTSD, such as by medical examination 
to determine whether a current diagnosis of PTSD may be 
linked to any incident of the veteran's service, since no 
stressor information which can be verified or summarized for 
a VA examiner has been provided by the veteran.  See 
38 C.F.R. § 3.304(f).

In the absence of an allegation of specific stressors, or 
evidence verifying or corroborating non-combat stressors, and 
in the absence of a confirmed diagnosis of PTSD, no criterion 
for service connection for PTSD has been met.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for service connection for PTSD must be denied.  
 
2.  Claim for service connection for a head injury

By a statement submitted in May 2005, the veteran stated, as 
to his claim for service connection for a head injury, that 
he "would like to disregard this issue."  It is unclear from 
this statement whether the veteran intended to withdraw his 
appeal for service connection for a head injury.  However, 
the veteran's accredited representative included argument 
regarding this claim in contentions submitted in June 2005 on 
the veteran's behalf.  As there is no clear withdrawal of the 
issue, it remains before the Board for adjudication.

The veteran reported that he was struck in the head with a 
ball while playing softball in service.  He reported having 
minor headaches chronically and continuously since that time.  
Service medical records reflect that, at the time of 
induction examination in 1965, the veteran provided a history 
of "concussion in 1963."  Service medical records note 
injuries to right knee, apparently while playing sports, but 
there is no notation in the discussion of those injuries that 
the veteran also sustained trauma or injury to the head.  The 
service medical records include no notation that the veteran 
sought medical evaluation for headaches or complained of 
headaches.  The 1968 separation examination describes the 
veteran's neurological system as normal.  

The service medical records are completely unfavorable to the 
veteran's claim, especially the notation that the veteran 
reported a head injury prior to service.  While this notation 
supports the veteran's contention that he incurred an injury 
to the head many years ago, the notation is unfavorable to 
the contention that the injury was incurred during service.  
The notation at service induction was entered more than 40 
years ago, and it quite likely that the veteran's memory as 
to when he incurred various injuries may have been blurred by 
the lengthy lapse of time.  The notation in the service 
medical records is more persuasive and probative than the 
veteran's report of his history during the pendency of this 
claim.  

Post-service clinical records, including summaries of private 
and VA hospitalizations in 1969, 1970, 1972, 1978, and 1979, 
are devoid of any notation that the veteran complained of 
chronic headaches, that he reported a head injury in service, 
or that headaches or a neurological disorder were treated.  
Since these hospitalizations occurred at a time when the 
veteran was seeking treatment for serious health problems, 
the absence of notation of complaints of chronic headaches is 
particularly significant.  The Board finds these reports 
persuasive evidence that the veteran did not have headaches 
chronically and continuously following his service separation 
in 1969.   

The Board may consider, in its assessment of a claim for 
service connection, the passage of a lengthy period of time 
during which the veteran did not complain of the symptoms at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  In this case, the frequent and 
detailed clinical assessments proximate to the veteran's 
service which do not include reference to headaches or head 
injury are strong negative evidence which is unfavorable to 
the claim

The Board notes that VA clinical records subsequent to the 
veteran's service discharge reflect that the veteran reported 
that his frequent absences from home to play slow-pitch 
softball were a factor in the break-up of his marriage in 
1978.  This evidence establishes that the veteran played 
softball for several years following service.  Given the 
passage of time since these events, this notation supports 
the veteran's contention that he may have incurred an injury 
to the head during participation in sports, but is also 
raises the possibility that, given the lapse of time, the 
veteran's memory of whether or not he was in service when the 
injury occurred may be incorrect.  

Finally, the clinical records associated with the claims file 
after the veteran submitted this claim for service connection 
in 2003 are devoid of assignment of a medical diagnosis of a 
headache disorder residual to a concussion.  The VA and 
private clinical records obtained in conjunction with this 
claim disclose numerous medical disorders.  The absence of 
notation of complaints of headaches or diagnosis of a 
headache disorder is strong evidence against the claim.  
There is no medical diagnosis of a headache disorder.  Under 
the circumstances, the Board finds that the admittedly low 
threshold for determining that there in evidence which 
"indicates" that there "may" be a nexus between a current 
disability and the veteran's service is not met, and no VA 
examination is required.  McLendon, supra.

The law and regulations governing veterans' benefits do not 
authorize a grant of service connection if a veteran does not 
have a medical diagnosis of a claimed disorder.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
however, the Board notes that headaches may be considered a 
disorder which a lay individual may "observe."  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir.2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition under certain circumstances).  

In this case, even if the veteran's lay "observation" that 
he has headaches is sufficient to establish that he has that 
disorder, his statements that he incurred a head injury in 
service which led to these headaches is not credible.  If a 
medical provider rendered a medical opinion that the 
veteran's current headache disorder results from a head 
injury incurred in service, that opinion would not be 
probative or persuasive, because the evidence is not 
consistent with the veteran's report that such an injury was 
incurred in service.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Reonal v. Brown, 5 Vet. App. 458 (1993) (Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or that are 
contradicted by other facts of record.) 

The Board finds the veteran's contentions as to the 
incurrence of a head injury in service and onset of chronic 
headaches thereafter less than credible, and of little 
probative weight or persuasive value.  The preponderance of 
the evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for 
service connection for a head injury must be denied.  
 

ORDER

The appeal for service connection for PTSD is denied.

The appeal for service connection for a head injury is 
denied.


REMAND

The claims for service connection for hearing loss and 
tinnitus were denied because the veteran's hearing acuity at 
service discharge did not meet the criteria for hearing loss 
disability.  However, the governing regulation does not 
preclude the veteran from establishing service connection for 
hearing loss that first met the criteria after the veteran's 
service discharge.  38 C.F.R. § 3.385; Hensley v. Brown, 5 
Vet. App. 155 (1993).

In his claim, the veteran alleged that he had multiple joint 
arthritis as a result of his exposure to Agent Orange.  The 
veteran further stated that he had been advised, by several 
providers, that such exposure might have caused the 
disability for which he is seeking service connection.  The 
veteran should have an opportunity to present this evidence 
in writing.  The claims file also reveals that the veteran 
requested an examination related to his exposure to herbides.  
This evidence should be associated with the claims file prior 
to appellate review of this claim.

The RO advised the veteran of VA's duties to notify and 
assist him in a September 2003 letter.  This letter informed 
him of the need to submit new and material evidence to reopen 
his claim for service connection for status post gastric 
resection for peptic ulcer disease and anastomotic ulcer 
(claimed as bleeding ulcer), and informed him of the 
definition of these terms.  In 2006, after the veteran 
perfected appeal of this claim, the Court determined that, to 
meet the requirements of the VCAA as to a request to reopen a 
previously-denied claim, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant."  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
also noted that "the VCAA requires [VA] to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Id. at 10. 

The notice letter issued to the veteran in September 2003 
does not, unfortunately, contain the detailed notice that the 
Court determined necessary in 2006.  In particular, the 2003 
notice did not advise the veteran of the bases of the prior 
denial on the merit of the claims, and did not describe "what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  This defect in 
the notice may not be cured by the Board.  The Board regrets 
the delay this Remand will entail.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice letter 
which advises the veteran again of the prior 
denial and date of denial of the claim on the 
merits for service connection for ulcer 
disease.  Advise the veteran again of the 
definition of new and material evidence, and 
advise the veteran of the basis for the prior 
denial on the merits of each claim, including 
the elements of service connection that were 
not established.  Advises the veteran as to 
what evidence would be necessary to 
substantiate the element or elements required 
to establish service connection that were 
found insufficient in the previous denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The veteran should again be afforded the 
opportunity to identify or submit any 
additional records which might be pertinent to 
the claims, including private clinical records 
showing hearing loss disability, tinnitus, or 
multiple joint arthritis proximate to service, 
or ulcer disease within one year following 
service discharge in October 1969.

3.  Advise the veteran to submit in writing 
any opinion from any provider who has linked a 
current diagnosis of arthritis to exposure to 
herbicides.  

4.  Advise the veteran of alternative types of 
evidence he may submit to support his claims, 
such as employment clinical records, 
employment records which would show the 
purpose for which medical or sick leave was 
requested, employer statements which would 
show time lost due to medical reasons, 
statements of individuals he worked with, 
employment examination reports, and the like.  
Request authorization to seek employment 
records from any identified employer.  

5.  Obtain the veteran's VA clinical records 
from February 2005 to the present, in 
particular, any report of examination related 
to exposure to herbicides or Agent Orange 
registry examination.

6.  Afford the veteran audiologic examination 
for the purpose of ascertaining the nature and 
etiology of hearing loss and tinnitus, if 
present.  Obtain a noise exposure history, 
including discussion of post-service 
occupational and recreation noise exposure.  
The claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  The examiner 
should:  (a) specifically opine as to whether 
it is as likely as not (50 percent probability 
or greater) that the veteran's current hearing 
loss is related to his period of active 
service; and, if a diagnosis of tinnitus is 
appropriate, (b) specifically opine as to 
whether it is as likely as not (50 percent 
probability or greater) that the veteran's 
current tinnitus is related to his period of 
active service.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so state.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

7.  If the veteran submits opinion linking a 
current diagnosis of multiple joint arthritis 
to service, or if current clinical records 
disclose that a diagnosis of multiple joint 
arthritis has been assigned, afford the 
veteran VA examination to determine whether he 
has multiple joint arthritis, and, if so, to 
obtain opinion as to the etiology of that 
disorder.  In particular, the examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that the veteran's multiple joint 
arthritis is related to his period of active 
service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

8.  After the above development has been 
completed, review the expanded record to 
determine if any claim on appeal may be 
granted.  If the expanded record suggests that 
any additional development is required, 
conduct the required development.

9.  Thereafter, the RO should readjudicate 
each claim remaining on appeal.  If any 
benefit sought remains denied, an appropriate 
supplemental statement of the case should be 
furnished to the veteran and to his 
representative.  The veteran should have the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


